Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
An examiner’s comment to the record appears below. Should any comments be unacceptable, an amendment or response may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
General Information
Although the claimed design may resemble some designs cited in the prior art, the unique combination of elements disclosed in the instant application creates a new and patentably distinct design. All prior arts searched did not provide any evidence that it would be common in the art of accordion-style pet gates (or child/baby safety gates) to have contact points such as the ones shown in the drawing disclosure. Both the placement and specific configuration of these four contact points, in conjunction with the gate as a whole, create a novel design. Therefore, the claimed pet gate for interior use is clearly distinguished, and patentably distinct from, any other cited media.
Drawings
The following formal matter is noted: 
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black. All drawings should be made by a process which will give them satisfactory reproduction characteristics. 37 CFR 1.84(l). 
Applicant is NOT required to correct the above-noted formal matter but may wish to do so to place the application in better form. 
Any corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected drawings must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Conclusion
In conclusion the claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
02/24/2022